DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 9/7/22 has been entered.  Claims 1-10 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have almost overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 6/10/22.
Claim Objections
Claim(s) 1, 4, 6, 8, 10 is/are objected to because of the following informalities: 
Claim 1 Line 16 “a thread” should read “the thread” for proper antecedent basis with “a thread” in Claim 1 Line 5
Claim 4 Line 6 “drawing-in, pick-up” is requested for review for consistency with antecedent basis with Claim 1 Line 14 “pick up”, Line 16 “drawn into”
Relatedly, Claim 4 Line 7 “hand-over” is requested for review whether the term should be more consistent with Claim 2 Lines 3-4 “hand-over position”
Claim 6 Line 6 before “for picking up” add --,--
Claim 6 Line 10 before “weaving accessory (15)” add --outermost--
Claim 8 Line 2 after “weaving accessory (14)” add --of the weaving accessories-- for clarity
Claim 8 Line 10 “a weaving accessory (14)” should read “the weaving accessory (14)”
Claim 8 Line 13 “a thread” should read “the thread” for proper antecedent basis with “a thread” in Claim 8 Line 11
Claim 10 Line 6 “drawing-in” needs review, as “drawing-in” does not occur in “hand-over position” as best understood
Disagreement with any of the aforementioned may warrant at least a 112(b) indefiniteness rejection without constituting a new rejection
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by John (USPN 4499638).
Regarding Claim 1, John teaches a device for handling a weaving accessory (14) (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Figs. 1 and 2; Col. 3 Lines 7-8), the device comprising:
at least one holding element (2) configured to pick up and move the weaving accessory (14) (see Figs. 1 and 3; Col. 3 Lines 7, 9-14, wherein holding element includes arm 4 and nozzles, picking up via suction nozzle, moving via blow nozzle),
the weaving accessory (14) including an opening (16) configured to receive a thread therethrough (see Fig. 1; Col. 4 Lines 14-16, wherein heddle eye is the opening; for receiving thread--see Figs. 1 and 2; Col. 3 Lines 53-55; Col. 4 Line 33; Col. 3 Lines 23; Claim 1 in Col. 6 Lines 9-10),
said at least one holding element (2) comprising a contact surface (3) for the weaving accessory (14) (Col. 3 Lines 13-14; wherein contact surface is at least a portion of magnet 3)
and a greater extension of the contact surface (3) defining a longitudinal direction (L) (see annotated Fig. 3 below for longitudinal direction),
and a lesser extension of the contact surface (3) defining a lateral direction (B) of the at least one holding element (2) (see annotated Fig. 3 below for lateral direction);

    PNG
    media_image1.png
    925
    671
    media_image1.png
    Greyscale

wherein the at least one holding element (2) is disposed pivotably around a first axis (4), which extends orthogonally to the longitudinal direction (L) of the at least one holding element (2) (see Fig. 3, wherein first axis is tube 1, a direction into the page; see Fig. 1 wherein tube 1 is orthogonal to the longitudinal direction)
to move the weaving accessory (14) engaged with the contact surface (3) of the at least one holding element (2) (see Fig. 2 for moving the weaving accessory)
from a pick-up position (5), wherein the at least one holding element (2) is operable to pick up the weaving accessory (14) (for pick-up position, Col. 3 Lines 9-10; Col. 3 Lines 63-64),
to a drawing-in position (6), wherein the weaving accessory (14) is positioned to have a thread drawn into the opening (16) of the weaving accessory (14) (see Fig. 3; Col. 3 Line 63-Col. 4 Line 1; see Fig. 2; Col. 4 Lines 28-35),
by pivoting the at least one holding element (2) around the first axis (4) (see Fig. 3 for pivoting around first axis 1 between the two positions).
Regarding Claim 2, John further teaches the device of Claim 1, wherein the at least one holding element (2) is disposed pivotably around the first axis (4) in such a manner that it is movable from the drawing-in position (6) to a hand-over position (7) and back again to the pick-up position (5) (for movable to hand-over position, Col. 5 Lines 38-40; Col. 3 Lines 29-30; Col. 3 Lines 24-29; for hand-over--Col. 3 Lines 11-12; for back again--Col. 3 Lines 24-29).
Regarding Claim 3, John further teaches the device of Claim 1, wherein the first axis (4) is spaced apart from the contact surface (3) of the at least one holding element (2) in the longitudinal direction (L) of the at least one holding element (2) (see Fig. 3, wherein axis at 1 is spaced apart from contact surface at 3 in the longitudinal direction).

Regarding Claim 8, John teaches a method for handling weaving accessories (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, for structure indicating method, see Figs. 1 and 2; Col. 3 Lines 7-8),
in which at least one holding element (2) for a weaving accessory (14) is applied (see Figs. 1 and 3; Col. 3 Lines 7, 9-14, wherein holding element includes arm 4 and nozzles)
said at least one holding element (2) comprising a contact surface (3) for the weaving accessory (14) (Col. 3 Lines 13-14; wherein contact surface is at least a portion of magnet 3)
and a greater extension of the contact surface (3) defining a longitudinal direction (L) (see annotated Fig. 3 below for longitudinal direction),
and a lesser extension of the contact surface (3) defining a lateral direction (B) of the at least one holding element (2) (see annotated Fig. 3 below for lateral direction), the method comprising:

    PNG
    media_image1.png
    925
    671
    media_image1.png
    Greyscale

pivoting the at least one holding element (2) around a first axis (4), which extends orthogonally to the longitudinal direction (L) of the at least one holding element (2) (see Fig. 3, wherein first axis is tube 1, a direction into the page; see Fig. 1 wherein tube 1 is orthogonal to the longitudinal direction), and
moving a weaving accessory (14) (Col. 3 Lines 7, 9-14, picking up via suction nozzle, moving via blow nozzle; see Fig. 2 for moving the weaving accessory),
the weaving accessory (14) including an opening (16) configured to receive a thread therethrough (see Fig. 1; Col. 4 Lines 14-16, wherein heddle eye is the opening; for receiving thread--see Figs. 1 and 2; Col. 3 Lines 53-55; Col. 4 Line 33; Col. 3 Lines 23; Claim 1 in Col. 6 Lines 9-10),
held by the at least one holding element (2) from a pick-up position (5) to a drawing-in position (6), wherein the weaving accessory (14) is positioned to have a thread drawn into the opening (16) of the weaving accessory (14) (Col. 3 Lines 7, 9-14, picking up via suction nozzle; for pick-up position, Col. 3 Lines 9-10; Col. 3 Lines 63-64; for drawing-in position-- see Fig. 3; Col. 3 Line 63-Col. 4 Line 1; see Fig. 2; Col. 4 Lines 28-35)
by the pivoting of the at least one holding element (2) around the first axis (4) (see Fig. 3 for pivoting around first axis 1 between the two positions).
Regarding Claim 10, John further teaches the method of Claim 8, pivoting the at least one holding element (2) around a second axis (8) simultaneously with the pivoting movement around the first axis (4) from the pick-up position (5) to the drawing-in position (6) (for second axis--inasmuch as second axis has been defined, second axis is any axis in the long direction of tube 1 but located between tube 1 and magnet 3; as such, inasmuch as the holding element pivots about tube 1/first axis and the second axis is parallel to tube 1, the pivoting around second axis is simultaneous with the pivoting around the first axis from the pick-up to the drawing-in position).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over John (USPN 4499638) in view of Kaufmann et al (USPN 4760628), herein Kaufmann.
Regarding Claim 7, John teaches all the claimed limitations as discussed above in Claim 1.
John further teaches wherein a plurality of the at least one holding elements (2) are pivotably disposed about the first axis (4) and staggered in a direction thereof (see Fig. 3 for plurality of holding elements disposed and staggered; Col. 5 Lines 24-28),
and one stack (12) of weaving accessories (Col. 3 Lines 6-7, 10).

John does not explicitly teach that its stack is of plurality of stacks (12) of weaving accessories,
 and one hand-over rail (13) of a plurality of hand-over rails (13) corresponds to each of the plurality of holding elements (2).

Kaufmann teaches a stack of a plurality of stacks (12) of weaving accessories (see Figs. 7 and 8; Col. 2 Lines 29-31; Col. 6 Lines 29-31; Col. 6 Lines 35-37, wherein multiple frames indicate multiple stacks of heddles),
and one hand-over rail (13) of a plurality of hand-over rails (13) (see aforementioned rods 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify John’s device to include the rods to hand-over destination of heddle holders of Kaufmann as John already teaches the movement of heddles onward (Col. 3 Lines 11-12) and Kaufmann teaches that such a movement destination structure would be onto a rail in order to group the heddles together for organized transportation (Col. 2 Lines 14-15).
As such, modified John further teaches a plurality of hand-over rails (13) corresponds to each of the plurality of holding elements (2) (inasmuch as Kaufmann teaches there is one rail per heddle and John teaches there is one heddle per holding element, therefore modified John teaches one rail per holding element).

Allowable Subject Matter
Claim(s) 4-6 and 9 is/are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Regarding Claim 4, none of the prior art of record discloses a holding element pivoting around a second axis which extends parallel to the longitudinal direction and is disposed centrally with respect to the lateral direction of the contact surface and above the contact surface in conjunction with the rest of the structural limitations as set forth in the claim.  The use of a pivoting holding element is known in the art of weaving accessory devices, but the specific second axis that the holding element is pivoting about as claimed by the applicant is novel.  Specifically, prior art John discloses a pivoting holding element as recited in the application.  Prior art John also discloses that such a first pivoting would be about a first axis.  However, none of the prior art discloses, teaches, or suggests that John would have a pivoting about a second axis as specifically defined in the claim.  To modify John to have a pivoting over a second axis as specifically recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Regarding Claim 5, none of the prior art of record discloses a holding element with first and second spring elements for holding a weaving accessory in a recess of the weaving accessory in conjunction with the rest of the structural limitations as set forth in the claim.  The use of fasteners for holding a weaving accessory is known in the art of weaving accessory devices, but the specific first and second spring elements relative to a recess claimed by the applicant is novel.  Specifically, prior art John discloses a magnet as a fastening element for holding a weaving accessory as recited in the application.  Prior art John also discloses a heddle eye opening.  However, none of the prior art discloses, teaches, or suggests that the magnet would instead not only be first and second spring elements but also hold the weaving accessory in its recess.  To modify not only the holding element to have first and second spring elements but also the weaving accessory (heddle) to have a recess to interact with the spring elements as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Regarding Claim 6, none of the prior art of record discloses the holding element picking up a weaving accessory using the pivoting movement or the holding element pivoting above a hand-over rail for the weaving accessory in conjunction with the other structural limitations as set forth in the claim.  The use of a holding element to pick up or hand-over a weaving accessory is known in the art of weaving accessory devices, but the specific pivoting movement to do so as claimed by the applicant is novel.  Specifically, prior art John discloses picking up a weaving accessory with a suction nozzle and hand-over with a blow nozzle as recited in the application.  Prior art John also discloses pivoting movement.  However, none of the prior art discloses, teaches, or suggests that the pivoting movement is utilized to pick up the weaving accessory nor a pivoting movement above a hand-over rail.  To modify the suction nozzle to instead be a pivoting movement as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Regarding Claim 9, none of the prior art of record discloses pivoting a holding element between a drawing-in position and a hand-over position in conjunction with the other structural limitations as set forth in the claim.  The use of a holding element having a drawing-in position and hand-over position is known in the art of weaving accessory devices, but the specific pivoting movement of the holding element between the drawing-in position and the hand-over position as claimed by the applicant is novel.  Specifically, prior art John discloses a holding element having a hand-over position via a blow nozzle as recited in the application.  Prior art John also discloses pivoting movement to reach a drawing-in position.  However, none of the prior art discloses, teaches, or suggests that there is additional pivoting movement between the drawing-in position and the hand-over position.  To modify the blow nozzle such that it incorporates some pivoting movement between the final drawing-in position of Fig. 2 of John and the hand-over position as recited in the current application would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Korbutt et al (US Publication 2007/0079887) directed to eye in weaving accessory.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732